Name: Commission Regulation (EEC) No 978/87 of 3 April 1987 repealing Regulation (EEC) No 586/86 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 87 Official Journal of the European Communities No L 92/13 COMMISSION REGULATION (EEC) No 978/87 of 3 April 1987 repealing Regulation (EEC) No 586/86 fixing the coefficients for the calculation of the accession compensatory amounts and the accession compensatory amounts applicable in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 470/86 of 25 February 1986 laying down general rules regarding accession compensatory amounts in the beef and veal sector ('), and in particular Article 7 thereof, Whereas Council Regulation (EEC)o 653/87 of 2 March 1987 applying to Spain the common prices in the beef and veal sector (2) provides for the repeal of Regulation (EEC) No 470/86 on 6 April 1987 and abolishes, with effect from that date, the accession compensatory amounts relating to trade in beef and veal between Spain and the Community as constituted on 31 December 1985 ; whereas Commission Regulation (EEC) No 586/86 (3), as last amended by Regulation (EEC) No 2428/86 (4), is thus made redundant ; whereas it should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 586/86 is hereby repealed. Article 2 This Regulation shall enter into force on 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 35 .ti OJ No L 63, 6. 3 . 1987, p . 1 . (3) OJ No L 57, 1 . 3 . 1986, p. 40 . h) OJ No L 210, 1 . 8 . 1986, p. 37 .